Voorhies, J.
The plaintiff alleges in substance that on the 9th of January, 1855, he placed Jesse, a slave belonging to him, in the parish jail of the city of New Orleans for safe keeping and correction; that whilst impxlsoned, he was under the care and charge of the officers employed by the defendant, who derived thereby a pecuniary profit by receiving a per diem compensation; that during his imprisonment, he was employed in doing sundry work and labor-incident to the daily routine of such an establishment, in the course of which he was uecessarily exposed to cold and wet, so that he took sick; that his sick-' ness continued to increase for some weeks, until he became dangerously ill, and no care was taken of him; that the jailkeeper neglected and failed to notify the petitioner of the sickness of Jesse or to dispose of him as required by the city ordinances; that some three or four months after his slave was in jail, he heard by accident that he was yory sifik and required his immediate .attention; *191thereupon he forthwith proceeded to the jail and took him away — hut being then so far overcome by his sickness ho died a few days thereafter; and that the city is bound to repair the damage which he has thus sustained in consequence of the gross negligence of its agents in exposing his slave unnecessarily and in failing to take care of him whilst sick, or to give notice of his sickness.
The plea set up in the answer is, that there is no cause of action disclosed on the plaintiff’s petition, the defendant not being liable for the illegal or malicious acts of any of its employees.
The plea was sustained and the plaintiff appealed.
We do not think the Judge erred. The power of the corporation to erect a police jail, to employ officers to superintend it, and to pass ordinances for its government, is in effect a power granted for public purposes, and not private advantage or profit, as contended for by fhe appellant According to the principle announced in the case of Stewart v. The City of New Orleans, 9 An. 461, and which we consider conclusive upon the subject, the city cannot be made hable in the present case for the nonfeasance or misfeasance of the officers of the police jail.
It is, therefore, ordered, that the judgment of the court below he affirmed, with costs.